ON PETITION FOR REHEARING.
Relator in a petition for rehearing says that we should have mandated respondent to assign relator counsel for the prosecution of his petition for writ of error coram nobis either 5.  pursuant to constitutional authority or § 2-211, Burns' 1933, § 26, Baldwin's 1934. We held in the original opinion that there is no constitutional requirement for appointment of counsel at public expense. The statute referred to is a part of the Civil Procedure Act of 1881. We need not decide herein whether or not the statute is applicable to coram nobis
proceedings. It rightly has been held by this court in Hoey v.McCarthy (1890), 124 Ind. 464, 24 N.E. 1038, that, "An application to be permitted to prosecute an action, as a poor person, presents a subject for the sound discretion of the nisiprius court; . . ." This being the case mandate does not lie but the remedy for an abuse of discretion is by appeal. *Page 649 
Petition for rehearing denied.
NOTE. — Reported in 45 N.E.2d 203, 46 N.E.2d 199.